Case 2:19-bk-50032       Doc 30    Filed 04/04/19 Entered 04/04/19 10:10:28            Desc Main
                                   Document Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  In Re: Dennis R. Dobson                       :   Case No: 19-50032

        Debtor(s)                               :   Chapter 13 Judge: C KATHRYN PRESTON

                                   : Filed 3/28/19 Amended plan
           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION

      Now comes Frank M. Pees, Standing Chapter 13 Trustee, and objects to the
  confirmation of the plan and requests that the Court enter an Order denying confirmation
  for the reasons set forth below and dismissing the case, pursuant to 11 U.S.C. §1307.
  This objection supersedes any prior objection filed in this case by the Trustee.
      Above median income______                       Below median income______
                                                                           X

         _______
           X      11 U.S.C. §1325(a)(1)-Plan does not comply with all provisions of
         Chapter 13 of Title 11 and the other applicable provisions of Title 11:

                    ______Other:
                       X          Bayview Loan Servicing has not been provided proper
                    7004 service.

                    Amended plan provides for the mtg to Bayview to be paid in full;
                    however, also provides for arrearage.

                    Amended plan NSP #1 does not specify the 2nd Mtg creditor's name
                    and the interest rate to be paid on the arrearage, if any.

          Pursuant to LBR 3015-2(a), amendments necessary to place the plan in a posture
  for confirmation must be filed at least ten (10) days prior to the hearing on confirmation
  set for May 23, 2019, unless Debtor(s) have entered into an Agreed Order with the
  Trustee and so are bound by the terms of that Order.

         Therefore, the Trustee prays that confirmation is denied and this case be
  dismissed for cause pursuant to §1307(c).
  TERMS OF THE PLAN:

  Plan Payments: 1000 mo - 2 mos; 1020 mo - rem

  Best Interest Dividend: 0%       Dividend: 100%

  Length: 52 Months
Case 2:19-bk-50032        Doc 30   Filed 04/04/19 Entered 04/04/19 10:10:28    Desc Main
                                   Document Page 2 of 3


  Dated: April 04, 2019                     Respectfully submitted,

                                            /s/ Frank M. Pees
                                            Frank M. Pees
                                            Chapter 13 Trustee
                                            130 East Wilson Bridge Road #200
                                            Worthington, Ohio 43085
                                            (614) 436-6700
                                            trustee@ch13.org




                                             2
Case 2:19-bk-50032        Doc 30   Filed 04/04/19 Entered 04/04/19 10:10:28                Desc Main
                                   Document Page 3 of 3


                                CERTIFICATE OF SERVICE

      The undersigned hereby certified that on the date shown below a copy of the
  Trustee’s Objection to Confirmation was served electronically on the Office of the
  United States Trustee and Debtor’s attorney, and on the Debtor(s) at the address as
  currently shown in the Trustee’s records by regular first class mail, postage prepaid.

  Dated: April 04, 2019                        /s/ Frank M. Pees
                                               Frank M. Pees
                                               Chapter 13 Trustee
                                               130 East Wilson Bridge Road #200
                                               Worthington, Ohio 43085-6300




                                                3
